Opinion by
Rice, P. J.,
The facts of this case are concisely and accurately stated in the opinion filed by the learned judge below, and little can be added profitably to his discussion of the legal question involved. It is argued in opposition to his views and conclusion that the tenancy as it existed after the tenant held over was distinctly described in the lease itself as a tenancy at sufferance ; that this was an erroneous description of the relation, because this sort of tenancy cannot arise by contract, either expressed or implied; therefore the parties must be deemed to have contemplated a tenancy at will, which is, in effect, a tenancy from year to year. By this ingenious reasoning the words “shall be a mere tenant at sufferance” are given the same effect as would be given to the words “ shall be a tenant from year to year.” Thus the conclusion is reached that at midnight of the last day of the month for which the premises were specifically demised a term of one year began, that at the expiration of that year, if the tenant held over without three months’ previous notice to quit, another similar term began, and so on to the present time. The argument is based on an interpretation of the words “ shall be a mere tenant at sufferance ” contrary to their plain meaning, and the result reached is the very one which the parties manifestly intended to avoid. Granting the impossibility of creating a strict tenancy at sufferance by agreement, as argued by counsel, they have not made it clear that it was not competent for the parties to agree that, so far as the right of the landlord to re-enter at the expiration of the first month or of any succeeding month was concerned, *543the lessee should be in the position of a tenant at sufferance. There would be some show of reason for rejecting the words “ shall be a mere tenant at sufferance ” as superfluous; there is none for substituting for them the words “ shall be a tenant from year to year.” This would be to reform the agreement of the parties which they deliberately entered into, not to construe it. Adopting the construction most favorable to the tenant of which the lease is susceptible, the effect of his holding over and the landlord’s acceptance of rent was to create a tenancy, not from year to year, but from month to month, which could be terminated by the tenant at the end of any month by removing from the premises, and by the landlord by giving one month’s previous notice to quit: Hollis v. Burns, 100 Pa. 206. As the landlord in this case gave such notice, the question, whether, under th e peculiar provision of the lease, it was necessary tó do so may be left undecided. It was certainly the safer course to pursue and it was all that the tenant had a right to demand under any fair and reasonable construction of the lease.
Order affirmed at the costs of the appellant.